*432On Rehearing
PER CURIAM.
In application for rehearing filed by counsel for defendants our attention is called to the fact that the allowance for funeral expenses incorporated in the judgment was erroneously fixed in the amount of $990.91 despite a stipulation and agreement as to the actual expenses in the total sum of $969.91. Reference to the record indicates that this over-allowance to the extent of $21 derives from what was apparently a typographical error in the judgment of the lower court. It is appropriate that this' mistake be corrected, and, accordingly,
The judgment of this court on original hearing is amended by reducing the amounts allowed all defendants, with the exception of Mrs. Rhoda Dodge Freeman, to the extent of $3 each,
' The application for rehearing is denied.